Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  MNVA PROPERTY LP and LEGARRETA
  CATERING SERVICE INC.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues MNVA PROPERTY LP and

  LEGARRETA CATERING SERVICE INC. (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 2 of 13




          5.       At all times material, Defendant, MNVA PROPERTY LP, owned and operated a

  commercial retail center located at 22041 S Dixie Highway, Miami, Florida 33170 (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, MNVA PROPERTY LP, holds itself

  out of the public as “Puerta Del Sol Plaza.”

          6.       At all times material, Defendant, MNVA PROPERTY LP, was and is a Florida

  Limited Partnership, organized under the laws of the State of Florida, with its principal place of

  business in Hollywood, Florida.

          7.       At all times material, Defendant, LEGARRETA CATERING SERVICE INC.,

  owned and operated a commercial restaurant at 22063 S Dixie Highway, Miami, Florida 331701

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, LEGARRETA

  CATERING SERVICE INC., holds itself out of the public as “Puro Sazon Latino.”

          8.       At all times material, Defendant, LEGARRETA CATERING SERVICE INC., was

  and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its

  principal place of business in Miami, Florida.

          9.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.




  1
   This address is located within the commercial retail center owned and operated by landlord Defendant, MNVA
  PROPERTY LP, located at 22041 S Dixie Highway, Miami, Florida 33170.
                                                        2
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 3 of 13




                                         FACTUAL ALLEGATIONS

          10.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          11.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

          12.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

          13.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

  the use of a wheelchair to ambulate.

          14.     Defendant, MNVA PROPERTY LP, owns, operates and oversees the Commercial

  Property, its general parking lot and parking spots.

          15.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

          16.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and


                                                   3
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 4 of 13




  businesses located within the Commercial Property on or about June 23, 2021 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately ten (10) miles from his residence, and is near other

  businesses and restaurants he frequents as a patron. He plans to return to the Commercial Property

  and the businesses located within the Commercial Property within two (2) months of the filing of

  this Complaint, specifically on or before October 3, 2021.

         17.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on or before October 3, 2021.

         18.     The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         19.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial


                                                   4
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 5 of 13




  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.

          20.    Defendants, MNVA PROPERTY LP and LEGARRETA CATERING SERVICE

  INC., own and/or operate a place of public accommodation as defined by the ADA and the

  regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.              Defendants, MNVA

  PROPERTY LP and LEGARRETA CATERING SERVICE INC., are responsible for complying

  with the obligations of the ADA. The place of public accommodation that Defendants, MNVA

  PROPERTY LP and LEGARRETA CATERING SERVICE INC., own and operate the

  Commercial Property Business located at 22041 S Dixie Highway, Miami, Florida 33170.

          21.    Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I and II of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,


                                                   5
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 6 of 13




  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         22.     Defendant, MNVA PROPERTY LP, as landlord and owner of the Commercial

  Property Business, is responsible for all ADA violations listed in Counts I and II.

         23.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I and II of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         24.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                      COUNT I – ADA VIOLATIONS
                                      AS TO MNVA PROPERTY LP
         25.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

                                                    6
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 7 of 13




   24 above as though fully set forth herein.

          26.     Defendant, MNVA PROPERTY LP, has discriminated, and continues to

   discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

   facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

   gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

   visit to the Commercial Property, include but are not limited to, the following:

       A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and

       accessible. Violation: There are inaccessible routes from the public sidewalk and

       transportation stop. These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1,

       and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:


                                                     7
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 8 of 13




       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

       4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

                        COUNT II – ADA VIOLATIONS
       AS TO MNVA PROPERTY LP AND LEGARRETA CATERING SERVICE INC.

          27.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   24 above as though fully set forth herein.

          28.     Defendants, MNVA PROPERTY LP and LEGARRETA CATERING SERVICE

   INC., have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA

   by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

   Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

   violations that Plaintiff encountered during his visit to the Commercial Property, include but are

   not limited to, the following:

       A. Public Restrooms

  i.   The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

       ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

                                                     8
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 9 of 13




 ii.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the lavatory without assistance, as the required knee & toe

       clearances are not provided. Violation: There are lavatories in public restrooms without the

       required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of

       the ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iv.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

       floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 and Figure 28 of the ADAAG, 28 CFR 36.211, and Section 604.3 of

       the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose

       resolution is readily achievable.

vii.   The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at


                                                      9
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 10 of 13




        the required location. Violation: The grab bars do not comply with the requirements prescribed

        in Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

        whose resolution is readily achievable.

viii.   The Plaintiff could not enter the restroom area without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom area door does not provide the required

        latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

        ADA Standards, whose resolution is readily achievable.

                                   RELIEF SOUGHT AND THE BASIS

           29.     The discriminatory violations described in Counts I and II are not an exclusive list

    of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

    public accommodation in order to photograph and measure all of the discriminatory acts violating

    the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

    requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

    presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

    enjoyment of the Commercial Business and businesses located within the Commercial Property;

    Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and

    timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

    measures necessary to remove same, will require an on-site inspection by Plaintiff’s

    representatives pursuant to Federal Rule of Civil Procedure 34.

           30.     The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

    privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,


                                                    10
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 11 of 13




   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of

   public accommodation in order to determine all of the areas of non-compliance with the

   Americans with Disabilities Act.

           31.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals

   with disabilities; and by failing to take such efforts that may be necessary to ensure that no

   individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

           32.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.


                                                      11
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 12 of 13




          33.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          34.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          35.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 22041 S Dixie Highway,

   Miami, Florida 33170, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

              WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all


                                                    12
Case 1:21-cv-22927-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 13 of 13




   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: August 11, 2021

                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                   dperaza@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451
                                                         BEVERLY VIRUES
                                                         Florida Bar No.: 123713




                                                    13
